*480OPINION OF THE COURT
MORROW, Chief Justice
Si’u was convicted in District Court No. 3 for failure to search for the coconut beetle as required by Section 1003 of the A. S. Code. He was sentenced to pay a fine of $7.00 within two weeks with an alternative jail sentence of 10 days if the fine should not be paid. Si’u appealed upon the ground that although Matauaina and Pe’a, who were tried on the same day for similar, offenses, pleaded guilty, their cases were not reported by the Clerk of District Court No. 3 to the Chief Justice for review with the result that despite their pleas of guilty they were not sentenced.
Suffice it to say that it is no defense for an accused that another person guilty of the same crime is not punished. Since the appellant Si’u pleaded guilty and there is no error in the record of his case the judgment pronounced against him must be affirmed.
However, it should be stated that since Si’u’s appeal was heard the Clerk of District Court No. 3 has sent a report of the cases of Matauaina and Pe’a to the Chief Justice who has reviewed them with the result .that they have now been sentenced.
It appears that the failure of the Clerk to report the cases of Matauaina and Pe’a for review arose out of the fact that the pulenu’u preferred charges against them through mistake, he having intended not to prefer charges in their cases because he had excused them beforehand from searching for the beetle.
Of course he could not excuse them. The law does not permit him to do so. Sec. 1003 prescribes who shall search for the beetle. Sec. 1006 lists certain persons who are exempt from searching. The exempt list does not include those excused by the pulenu’u. The pulenu’u *481informed the District Judge that he had excused Matauaina and Pe’a and that later he had preferred charges against them by mistake. The Clerk, acting in good faith, believed that the cases against them were the result of a mistake on the pulenu’u’s part and that they should not be reported to the Chief Justice. This mistake the Clerk has now corrected.
Doubtless Matauaina and Pe’a thought that the pulenu’u, a chief, could lawfully excuse them from their duty imposed by Sec. 1003 to search for the beetle. Ignorance or mistake of law is no excuse for its violation. Clerk and Marshall on Crimes (4th ed.) Sec. 61. “A man who has knowledge of the facts of a situation who acts in a manner prohibited by law has the criminal intent, irrespective of his knowledge of the existence or content of the applicable rule of law. Nor is it a defense that one received erroneous legal advice from counsel or public officials. . ..” Id.
However, the Court in sentencing Matauaina and Pe’a took into consideration the fact that the pulenu’u had excused them despite the fact that under the law he could not do so. It was a mitigating circumstance.
ORDER
In accordance with the foregoing opinion, it is ORDERED that the judgment of District Court No. 3 in the case of the Government of American Samoa v. Si’u be and it is hereby affirmed.